        Case 1:21-cv-01252-SKO Document 3 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6
      VIRGINIA ROSA GARCIA,                              Case No. 1:21-cv-01252-SKO
 7
                           Plaintiff,                    ORDER GRANTING PLAINTIFF’S
 8                                                       APPLICATION TO PROCEED IN
                v.                                       FORMA PAUPERIS AND STAYING
 9                                                       CASE
10    KILOLO KIJAKAZI,                                   (Doc. 2)
11    Acting Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14                                                ORDER

15         Plaintiff Virginia Rosa Garcia filed a complaint on August 18, 2021, along with an

16 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Plaintiff’s

17 application demonstrates entitlement to proceed without prepayment of fees.

18         Accordingly, IT IS HEREBY ORDERED that:

19         1.        Plaintiff’s application to proceed in forma pauperis is GRANTED;

20         2.        The Clerk of Court is DIRECTED to issue a summons, and service on the defendant

21                   shall proceed under the Court’s E-Service program as follows: once a summons is

22                   issued, the Clerk of Court shall deliver to the Commissioner of Social Security

23                   Administration and the United States Attorney’s Office at their designated email

24                   addresses, a notice of electronic filing of the action along with the summons and

25                   complaint;

26         3.        The parties are hereby notified that, after service of the complaint, this action is

27                   STAYED pursuant to General Order No. 615, and there will be no scheduling order

28                   or deadlines in effect during the stay. See E.D. Cal. G.O. 615. The stay will be
        Case 1:21-cv-01252-SKO Document 3 Filed 08/19/21 Page 2 of 2


 1                  automatically lifted when the defendant files the certified copy of the administrative
 2                  record, with no further order of the Court; and
 3          4.      The Clerk is DIRECTED to issue the Consent/Decline forms only, in addition to the
 4                  summons. Pursuant to General Order No. 615, no other case documents will issue.
 5
     IT IS SO ORDERED.
 6

 7 Dated:        August 19, 2021                               /s/ Sheila K. Oberto                 .
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
